A JUSTICE of the peace rendered judgment again'st a defendant on the 30th of June, 1838. Two days afterwards, he granted the defendant a new trial unconditionally upon good cause shown. On the 21st of August, 1838, the day fixed for the new trial,, the justice set aside the order for a new trial, and affirmed his previous judgment..
Held, that by the granting of the new trial, the original judgment was set aside; that the subsequent judgment of affirmance on the 21st of August, 1838, must be viewed as a judgment of that date in favour of the plaintiff for the amount of the first judgment; and that, therefore, the time for taking an appeal should be reckoned from the date of the judgment last rendered. Yide Stat. 1831, p. 303, sec. 30.